Citation Nr: 1436025	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from February 2001 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating.  During the pendency of the appeal a 70 percent disability rating was assigned effective from the dated of service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Besides asserting a claim for an initial disability rating in excess of 70 percent for PTSD, the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised by the record and is properly on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  

Review of the record reveals that the Veteran has not been forthcoming with requested information related to his claims.  The Veteran's employment status and history are critically important with respect to rating his PTSD and to determining entitlement to TDIU.  He was provided a VA Form 21-8940, but did not return it.  He has made references to his employment status in VA treatment records.  At the May 2014 hearing before the Board, he asserted that he had lost four jobs since 2012, and that he may have applied for unemployment benefits.  Again, he did not provide specific information in relation to the jobs in question, specific periods of employment, or what medical conditions he claims resulted in his unemployment.  Accordingly, another attempt to obtain detailed employment information is necessary.  

At the May 2014 hearing before the Board, the Veteran indicated that he received VA treatment more recently than is reflected in the VA treatment records which are in the file.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  He also indicated recent treatment by private medical providers.

Finally, the Veteran indicated an increase in the severity of his service-connected PTSD since the March 2012 VA examination was conducted.  Remand for examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for an increased rating for PTSD and TDIU.  Specifically request that the Veteran identify the private treatment facilities he indicated that he received emergent treatment for his service-connected PTSD at the May 2014 hearing, and to provide the required releases for VA to obtain those records.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on any response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all pertinent VA records not already of record, to include all the Veteran's VA treatment records subsequent to March 2014.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be provided a VA Form 21-8940, and afforded the opportunity to submit all evidence related to his claim for unemployment benefits, along with a complete employment history from 2005 to the present, and evidence from employers related to the reasons for his termination from employment.  The RO must notify the Veteran that it is his responsibility to submit the requested evidence and to cooperate in the development of the claims.  The consequences for failure to do so without good cause may include denial of the claims.  38 C.F.R. § 3.158 (2013). 

3.  The Veteran must be afforded a VA examination for the purpose of determining the severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must also comment on whether the Veteran's service-connected disabilities render him unemployable.

The examiner must describe in detail all current manifestations of the Veteran's service-connected PTSD.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of nonservice-connected disabilities, or age.  

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

